Title: From Thomas Jefferson to Thomas Munroe, 24 January 1806
From: Jefferson, Thomas
To: Munroe, Thomas


                        
                            Jan. 24. 06.
                        
                        Th: Jefferson presents his compliments to Mr. Munroe, and asks the favor of him to turn to the letter of
                            Th:J. of April 3d. 1805 from Monticello, where he will find that mr Lenthall’s allowance Was to be 4. D. a day from the
                            beginning of his employment.
                    